DETAILED CORRESPONDENCE


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/16/2021 has been entered.




Response to Amendment
Received 04/16/2021

	Claims 1, 2, 5-13, and 16-24 are pending.
	Claims 3, 4, 14, and 15 have been canceled.
	Claims 1, 12, 23, and 24 are amended.
	


Response to Arguments
Received 04/16/2021

Regarding independent claims 1, 12, 23, and 24:


Applicant’s arguments (Remarks Page 9: ¶ 3), filed 04/16/2021, with respect to the rejection(s) of claim(s) 1, 12, 23, and 24 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Miyaki (US PGPUB No. 20160242743 A1) fails to teach the subject matter as currently claimed. 

Applicant’s arguments (Remarks Page 10: ¶ 1-3), filed 04/16/2021, with respect to the rejection(s) of claim(s) 1, 12, 23, and 24 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Young (US PGPUB No. 20110150331 A1) Furukawa et al. (US PGPUB No. 20180077360 A1) fails to teach the subject matter of “determine whether an operator has set a normal mode or an optimization mode; during the optimization mode, obtain a plurality of first images each having a different phase from the medical imaging device, the plurality of first images being of a predetermined pattern and different phases being a result of a pixel shift by the medical imaging device, combine each of the plurality of first images a plurality of times to generate a plurality of second images, wherein each time of the plurality of times that the plurality of first images are combined, a different candidate process is used in the combining, each candidate process generating a high resolution image from an expression having parameters that vary depending on deviation amounts from ideal values for phases of the plurality of first images, and select one image from the plurality of second images as an output image for display based on which of the plurality of second images is most similar to a reference image, wherein the reference image is not a surgical image, wherein the selected one image is higher quality than any one of the plurality of first images, select, as an optimal candidate process”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 



Allowable Subject Matter

Claims 1, 2, 5-13, and 16-24 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1, 12, 23, and 24 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

a medical imaging device; and 
circuitry configured to: 
determine whether an operator has set a normal mode or an optimization mode; 
during the optimization mode, obtain a plurality of first images each having a different phase from the medical imaging device, the plurality of first images being of a predetermined pattern and different phases being a result of a pixel shift by the medical imaging device, combine each of the plurality of first images a plurality of times to generate a plurality of second images, wherein 

Wherein:
  
Claim 1, claim 12, claim 23, and claim 24 are similar however are not identical, although the subject matter of claim 1 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 12, claim 23, and claim 24.

Suzuki et al. (US PGPUB No. 20130093781) teaches a medical imaging device; and circuitry configured to: determine whether an operator has set a normal mode or an optimization mode; during the optimization mode, obtain a plurality of first images each having a different phase from the medical imaging device, the plurality of first images being of a predetermined pattern. However, Suzuki et al. fails to disclose different phases being a result of a pixel shift by the medical imaging device, combine each of the plurality of first images a plurality of times to generate a plurality of second images, wherein each time of the plurality of times that the plurality of first images are combined, a different candidate process is used in the combining, each candidate process generating a high resolution image from an expression having parameters that vary depending on deviation amounts from ideal values for phases of the plurality of first images, and select one image from the plurality of second images as an output image for display based on which of the plurality of second images is most similar to a reference image, wherein the reference image is not a surgical image, wherein the selected one image is higher quality than any one of the plurality of first images, select, as an optimal candidate process, the candidate process used to generate the selected one image, and store the optimal candidate process to be used during the normal mode of the medical imaging device in which a surgical image is obtained.
Ohishi (US PGPUB No. 20160022236 A1) teaches a different phase from two other first images of the at least three first images due to pixel shift by the medical imaging device. However, Ohishi fails to disclose to: combined, a different candidate process is used in the combining, each candidate process generating a high resolution image from an expression having parameters that vary depending on deviation amounts 
Kondo et al. (US PGPUB No. 20150317434 A1) teaches a medical imaging device; and circuitry configured to: determine whether an operator has set a normal mode or an optimization mode; during the optimization mode, obtain a plurality of first images each having a different phase from the medical imaging device, the plurality of first images being of a predetermined pattern, and select one image from the plurality of second images as an output image for display based on which of the plurality of second images is most similar to a reference image, wherein the reference image is not a surgical image, wherein the selected one image is higher quality than any one of the plurality of first images, select, as an optimal candidate process, the candidate process used to generate the selected one image, and store the optimal candidate process to be used during the normal mode of the medical imaging device in which a surgical image is obtained. However, Kondo et al. fails to disclose different phases being a result of a pixel shift by the medical imaging device, combine each of the plurality of first images a plurality of times to generate a plurality of second images, wherein each time of the plurality of times that the plurality of first images are combined, a different candidate 
Barnes et al. (US PGPUB No. 20170270666 A1) teaches a medical imaging device; and circuitry configured to: determine whether an operator has set a normal mode or an optimization mode; during the optimization mode, obtain a plurality of first images each having a different phase from the medical imaging device, the plurality of first images being of a predetermined pattern, and select one image from the plurality of second images as an output image for display based on which of the plurality of second images is most similar to a reference image. However, Barnes et al. fails to disclose different phases being a result of a pixel shift by the medical imaging device, combine each of the plurality of first images a plurality of times to generate a plurality of second images, wherein each time of the plurality of times that the plurality of first images are combined, a different candidate process is used in the combining, each candidate process generating a high resolution image from an expression having parameters that vary depending on deviation amounts from ideal values for phases of the plurality of first images, wherein the reference image is not a surgical image.
Furukawa et al. (US PGPUB No. 20180077360 A1) teaches combining the images. However, Furukawa et al. fails to disclose a medical imaging device; and determine whether an operator has set a normal mode or an optimization mode; wherein a different candidate process is used in the combining, each candidate process generating a high resolution image from an expression having parameters that vary depending on deviation amounts from ideal values for phases of the plurality of first 
Young (US PGPUB No. 20110150331 A1) teaches images having a different phase from other images due to pixel shift, combine the images a plurality of times to generate a plurality of second images, a different candidate process is used in the combining, each candidate process generating a high resolution image by combining the images. However, Young et al. fails to disclose a medical imaging device; and determine whether an operator has set a normal mode or an optimization mode; wherein a different candidate process is used in the combining, each candidate process generating a high resolution image from an expression having parameters that vary depending on deviation amounts from ideal values for phases of the plurality of first images, and select one image from the plurality of second images as an output image for display based on which of the plurality of second images is most similar to a reference image, wherein the reference image is not a surgical image, wherein the selected one image is higher quality than any one of the plurality of first images, select, as an optimal candidate process, the candidate process used to generate the selected one image, and   store the optimal candidate process to be used during the normal mode of the medical imaging device in which a surgical image is obtained.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616